Citation Nr: 0331088	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.  

2.  Entitlement to payment of accrued benefits.  

3.  Entitlement to non-service connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran had active service in the United States Armed 
Forces in the Far East (USAFFE) from November 1941 to April 
1942 and from February 1945 to January 1946.  He died on 
December [redacted], 1988.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of 
the VA RO which denied the appellant's claims for service 
connection for the cause of the veteran's death, entitlement 
to non-service connected death pension benefits and 
entitlement to payment of accrued benefits.  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for the 
cause of the veteran's death will be considered in the 
REMAND section below.  


FINDINGS OF FACT

1.  The veteran had no claims pending at the time of his 
death.  

2.  The veteran had no qualifying service for the purposes 
of awarding non-service-connected pension benefits.  


CONCLUSION OF LAW

1.  The criteria for a valid claim of entitlement to accrued 
benefits lacks legal merit.  38 U.S.C.A. § 5121 (West 2002).  

2.  The criteria for eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable to a matter 
of pure statutory interpretation.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Subsequently, the Court held 
that it was possible to find that the VCAA could not affect 
a pending matter."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001)(en banc).  

The appellant's claims for payment of unspecified accrued 
benefits, and for non-service connected death pension turn 
on the law and not the facts.  Therefore, further assistance 
in developing the facts could not assist the appellant in 
substantiating her claims.


II.  Accrued Benefits

A claim for accrued benefits must be filed within one year 
after the date of the veteran's death.  38 U.S.C.A. 
§ 5121(c) (West 2002).  A claim for death compensation will 
also be considered a claim for death pension and accrued 
benefits.  38 U.S.C.A. 5101(b)(1) (West 2002), Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992) 38 C.F.R. 3.152(b)(1) 
(2002).  In February 1989, the appellant submitted a claim 
for burial benefits.  Although she checked a box indicating 
that she was not claiming that the veteran's death was 
caused by service, the RO treated the burial benefits claim, 
as a claim for service connection for the cause of the 
veteran's death.  In November 1989, the RO advised the 
appellant that it had found that the veteran's death was not 
due to a service-connected condition.  It did not adjudicate 
the appellant's entitlement to accrued benefits.  Since the 
February 1989 application was treated as a claim for death 
compensation, the Board finds that it also constituted a 
claim for accrued benefit, and satisfies the requirement 
that a claim be filed within one year of the veteran's 
death.

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996).  

A review of the claims file shows that the veteran did not 
have a claim pending at the time of his death, nor was he 
entitled to benefits under an existing rating.  In Hayes v. 
Brown, 4 Vet. App. 353, 358 (1993), the Court held that the 
provision of 38 C.F.R.§ 3.1000(d)(4)(i) applies to only 
evidence in the file at the date of death. In this case, the 
veteran's claims file was not created until after his death, 
and no evidence was received prior to his death.  Thus it is 
clear that there was no pending claim, or benefit due under 
an existing rating at the time of the veteran's death.  
Based on the record, the Board determines that the appellant 
is not entitled to the payment of accrued benefits in this 
instance, as no entitlement to benefits on any basis was due 
the veteran at the time of his death.  38 U.S.C.A.§ 5121 
(West 2002).  

III.  Non-Service-Connected Death Pension Benefits

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, that the individual in 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, 
and Coast Guard, including their Reserve components.  38 
C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.  

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2003).  

Records from the U. S. Army Reserve Personnel Center 
(ARPERCEN) received in October 1989 has certified that the 
decedent had Philippine Army service from November 1941 to 
April 1942, and from September February 1945 to January 
1946.  It was noted that he had no recognized guerilla 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that findings by the United States 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  An 
October 1955 certification letter from the Philippine 
Veterans Board and an Affidavit For Philippine Army 
Personnel are also of record.  Neither contains information 
different from the information provided to and used by the 
service department in its verification of the veteran's 
service.  There is no further contention that the service as 
verified by the service department is erroneous in such a 
way as to warrant a further request to the service 
department to verify or recertify additional military 
service.  As noted above, the ARPERCEN already has verified 
the veteran's service.  

In addition, the Board notes that the official documents do 
not indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
pension; e.g., service as an Regular Philippine Scout.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 
C.F.R. § 3.8(a).  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to non-service-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded 
based on the veteran's service.  Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to payment of accrued benefits is denied.  

Entitlement to non-service connected death pension benefits 
is denied.  



REMAND

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide; the Court 
held implicitly that BVA failure to enforce compliance with 
that requirement is remandable error.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Notice is required 
even where it could be argued that the lack of such notice 
would be harmless error.  Huston v. Principi, 17 Vet. App. 
195 (2003).  

In this case, the veteran has not received the required 
notice.  Since the appellant has not received notice 
regarding the VCAA, and has not received specific notice of 
what evidence she is responsible for obtaining and what 
evidence VA will undertake to obtain, a remand is necessary.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

As noted above, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death in a 
February 1989 letter.  The appellant did not appeal this 
decision.  It is therefore final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  It can only be 
reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  
The RO has not determined whether such evidence has been 
submitted.

Accordingly, this case is remanded for the following:  

1.  The RO should provide the appellant 
with a VCAA notice letter which gives 
specific notice of what evidence the 
appellant is responsible for and what 
evidence VA will undertake to obtain 
regarding the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for the cause of the veteran's death.  

2.  The RO should adjudicate the issue 
of whether new and material evidence has 
been received to reopen the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the RO 
finds that new and material evidence has 
been submitted, it should then re-
adjudicate his claim on the merits.  If 
the benefit remains denied, the 
appellant should be furnished a 
supplemental statement of the case that 
includes the law and regulations 
referable to reopening finally 
disallowed claims.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



